Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 11th, 2021 has been entered. Claims 1-24 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2016/0272303) in view of Yatsko et al. (US 6,901,840).
Regarding claims 1-3, 5-6 and 15, Schmidt ‘303 teaches (figure 1) an aircraft (16) including a landing gear assembly (10) comprising: 
a main strut (12) configured/arranged to be movably coupled to an aircraft (16) so as to be movable between a deployed condition for take-off and landing, and stowed condition for flight (Para 0036); 
a support linkage (18) coupled at a first anchor point (AP1) to the main strut (12) and having a second anchor point (AP2) configured/arranged to be coupled to the aircraft (16), the support linkage (18) having a locked condition in which the support linkage (18) is configured/arranged to inhibit movement of the main strut (12) from the deployed condition in one or more planes of movement and an unlocked condition in which the support linkage (18) is configured to permit the main strut (12) to move from the deployed condition to the retracted condition, the support linkage (18) comprising a split tube spring (22) having a longitudinal axis and a longitudinal slot, the split tube spring (22) being biased to assume a tubular condition in which the split tube spring can react axial loading thereof, the support linkage (18) being in the locked condition when the split tube spring (22) is in the tubular condition and being in the unlocked condition when the split tube spring (22) is in a folded condition (Para 0012, 0036-0038); and 
an actuator (24) operable to radially enlarge a region of split tube spring (22) for the split tube spring (22) to fold at radially enlarged region to assume the folded condition (Para 0041), which extends transverse with respect to the longitudinal axis of the split tube spring (Section A-
 Schmidt ‘303 is silent about an actuator comprising a flexible vessel configured to be coupled to a source of pressurizing fluid via a fluid port, the flexible vessel comprising a flexible first portion which extends transverse with respect to the longitudinal axis of the split tube spring, from a first end of the flexible first portion to a second end of the flexible first portion, such that when pressuring fluid is introduced into the flexible vessel the flexible first portion straightens; 
wherein the flexible vessel further comprises a flexible supply conduit which extends along the split tube to fluidly couple the flexible first portion to the port for introducing the pressuring fluid into the flexible vessel, and wherein the supply conduit is fluidly connected to the flexible first portion between the first end of the flexible first portion and the second end of the flexible first portion. 
However, Yatsko ‘840 teaches (figure 1) an actuator (10) comprising a flexible vessel (tubular chamber (16) and fluid conduit (17)) within hinged links or elements 12 12’ and configured to be coupled to a source of pressurizing fluid via a fluid port, wherein the flexible vessel comprises a flexible first portion/tubular chamber (16) such that when pressuring fluid is introduced into the flexible vessel the flexible portion straightens (Col. 1 Lines 49-53; Col. 4 Lines 26-27; hinged links or elements is actuated and the flexible vessel is within hinged links; ). Yatsko ‘840 further teaches that the flexible vessel is configured such that the flexible vessel substantially does not distend or stretch when pressurized to cause the flexible portion to assume the straight condition (Col. 1 Lines 44-45; the flexible vessel is within hinged links or elements 12 12’ which limits flexible vessel’s motion). Yatsko ‘840 further teaches (figure 1) an actuator 

    PNG
    media_image1.png
    657
    698
    media_image1.png
    Greyscale

 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt ‘303 to incorporate the teachings of Yatsko ‘840 to configure an actuator comprising flexible vessel as described above wherein the flexible vessel is within the split tube spring to actuate the split tube spring. One of ordinary skill in art would recognize that doing so would reduce stresses on the edges of the split tube by avoiding contacts/ attachments of an actuator on the edges of the split tube and thus increasing the life span of split tube.
Regarding claim 4, modified Schmidt ‘303 teaches an invention as discussed above in claim 1 but is silent about the split tube spring formed of at least first and second layers and at least the flexible first portion is disposed between first and second layers. However, modified Schmidt ‘303 teaches the flexible vessel within the split tube spring. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the split tube spring formed of at least first and second layers to include the flexible first portion within the split tube spring. One of ordinary skill in art would recognize that doing so would protect the flexible portion from ruptures when exposed to external environment.
Regarding claim 7, modified Schmidt ‘303 teaches (figure 1) an invention as discussed in claim 1 wherein the ends of the split tube spring (22) are coupled to components of the landing gear assembly (10) by fittings (F1, F2) which hold the ends of the tube in the tubular condition (Para 0018, 0039).
Regarding claim 8, modified Schmidt ‘303 teaches (figure 1) an invention as discussed in claim 7 wherein the end fittings (F1, F2) of the tube spring (22) are rigid (0053).
Regarding claim 9, modified Schmidt ‘303 teaches (figure 1) an invention as discussed in claim 8 wherein the end fittings (F1, F2) are longer than the length of the split tube spring (22) when in tubular condition such that the spring defines a relatively short flexible elbow region between the rigid fittings (Para 0053).
Regarding claim 10, modified Schmidt ‘303 teaches (figure 1) an invention as discussed in claim 8 wherein the end fittings (F1, F2) are shorter than the length of the split tube spring (22) when in the tubular condition (0053). 
Regarding claim 11, modified Schmidt teaches (figure 1) an invention as discussed in claim 8 wherein the support linkage (18) includes a folding stay arm (20) which defines the first (AP1) and second (AP2) anchor points, a first end of the split tube spring (22) being coupled to the stay (20) and a second end of the split tube spring (22) being coupled to another part of the landing gear assembly (10) (Para 0037, 0039).
Regarding claim 12, modified Schmidt teaches (figure 1) an invention as discussed in claim 11 wherein the end fittings (F1, F2) of the split tube spring (22) are pivotally coupled to the specified parts of the landing gear assembly (10) (Para 0020).
Regarding claim 13, modified Schmidt teaches (figure 1) an invention as discussed in claim 1 wherein the end fittings (F1, F2) of the split tube spring (22) define the first and second anchor points (Para 0021).
Regarding claim 14, modified Schmidt teaches (figure 1) an invention as discussed in claim 13 wherein the end fittings (F1, F2) are rigidly coupled to the main strut and to an airframe, respectively (Para 0021).
Regarding claim 16, Schmidt ‘303 teaches (figure 1) an aircraft landing gear assembly (10) comprising: a main strut (12) arranged to be movably coupled to an aircraft (16) so as to be movable between a deployed condition for take-off and landing, and stowed condition for flight (Para 0036); 
a support linkage (18) coupled at a first anchor point (AP1) to the main strut (12) and having a second anchor point (AP2) configured to be coupled to the aircraft (16), the support linkage (18) having a locked condition in which it is arranged to inhibit movement of the main strut (12) from the deployed condition in one or more planes of movement and an unlocked condition in which it permits the main strut (12) to move from the deployed condition to the retracted condition, the support linkage (18) comprising a split tube spring (22) having a longitudinal axis and a longitudinal slot, the split tube spring (22) being biased to assume a tubular condition in which it can react axial loading thereof, the support linkage (18) being in the locked condition when the split tube spring (22) is in the tubular condition and being in the unlocked condition when the split tube spring (22) is in a folded condition (Para 0012, 0036-0038); and 
an actuator (24) operable to radially enlarge a region of split tube spring (22) for the split tube spring (22) to fold at radially enlarged region to assume the folded condition (Para 0041), which extends transverse with respect to the longitudinal axis of the split tube spring (Section A-A, Para 0038). 
 Schmidt ‘303 is silent about an actuator comprising a flexible vessel configured to be coupled to a source of pressurizing fluid via a fluid port and the flexible vessel comprising a flexible first portion such that when pressuring fluid is introduced into the flexible vessel the flexible portion straightens, wherein the split tube spring is formed of at least a first layer and a second layer bonded to the first layer with the flexible first portion disposed between first and second layers.
However, Yatsko ‘840 teaches (figure 1) an actuator (10) comprising a flexible vessel (tubular chamber (16) and fluid conduit (17)) within hinged links or elements 12 12’ and configured to be coupled to a source of pressurizing fluid via a fluid port, wherein the flexible vessel comprises a flexible first portion/tubular chamber (16) such that when pressuring fluid is introduced into the flexible vessel the flexible portion straightens (Col. 1 Lines 49-53; Col. 4 Lines 26-27; hinged links or elements is actuated and the flexible vessel is within hinged links). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt ‘303 to incorporate the teachings of Yatsko ‘840 to configure an actuator comprising flexible vessel configured to be coupled to a source of pressurizing fluid via a fluid port and the flexible vessel comprising a flexible first portion such that when pressuring fluid is introduced into the flexible vessel the flexible portion straightens, wherein the flexible vessel is within the split tube spring to actuate the split tube spring. One of ordinary skill in art would recognize that doing so would reduce stresses on the edges of the split tube by avoiding contacts/ attachments of an actuator on the edges of the split tube and thus increasing the life span of split tube.
Modified Schmidt ‘303 teaches the flexible vessel within the split tube spring. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schmidt ‘303 to have the split tube spring formed of at least first and second layers to include the flexible first portion within the split tube spring. One of ordinary skill in art would recognize that doing so would protect the flexible portion from ruptures when exposed to external environment.
Regarding claim 17, modified Schmidt teaches (figure 1) an invention as discussed in claim 1, wherein the flexible supply conduit (17) is disposed in a generally orthogonal manner with respect to the flexible first portion (16) (as shown in the figure below).

    PNG
    media_image2.png
    657
    677
    media_image2.png
    Greyscale

Regarding claim 18, modified Schmidt teaches (figure 1) an invention as discussed in claim 17, wherein the flexible supply conduit (17) is disposed along the central longitudinal axis of the split tube (the flexible first portion (16) of Yatsko ‘840 expands in both longitudinal and transverse direction and the flexible supply conduit (17) is disposed along the central longitudinal axis i.e., axis at the middle of the flexible vessel, inside the flexible vessel (12 12’) (as shown in the figure above)).
Regarding claim 19, modified Schmidt teaches (figure 1) an invention as discussed in claim 18, wherein the flexible supply conduit (17) and the flexible first portion are each elongate parts of the flexible vessel (both the flexible supply conduit and the flexible first portion work together to operate as an actuator (10)).
Regarding claim 20, modified Schmidt teaches (figure 1) an invention as discussed in claim 19. Modified Schmidt further teaches one or more straps configured to hold the flexible first portion along an axis transverse to the longitudinal axis of the split tube (as shown in the figure below).

    PNG
    media_image3.png
    203
    351
    media_image3.png
    Greyscale

Regarding claim 21, modified Schmidt teaches (figure 1) an invention as discussed in claim 20, wherein the flexible vessel (tubular chamber (16) and fluid conduit (17)) is arranged such that it substantially does not distend or stretch when pressurized to cause the flexible portion to assume the straight condition (Col. 1 Lines 44-45; the flexible vessel is within hinged links or elements 12 12’ which limit flexible vessel’s motion).
Regarding claim 22, modified Schmidt teaches (figure 1) an invention as discussed above in claim 1 but it is silent about the supply conduit enclosed within the split tube when the split tube is in the tubular condition. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the supply conduit enclosed within the split tube and be connected with the flexible vessel all the time as the supply conduit supplies the pressurized fluid to activate the flexible vessel. One of ordinary skill in art would recognize that doing so would ensure the activation of the flexible vessel instantaneously when required.
Regarding claim 23, modified Schmidt teaches (figures 1-2b) an invention as discussed above in claim 1, wherein when the split tube spring (22) is in the tubular condition, the longitudinal slot of the spring tube spring is defined between two lateral edges of the split tube spring (as shown in the figure below);
when the split tube spring is in the folded condition, the two lateral edges are spaced from each other transversely with respect to the longitudinal axis of the split tube spring with the longitudinal axis being midway between the two lateral edges (as shown in figure 2b, in a folded condition actuator radially enlarge a region of the split tube spring by pushing two lateral edges in opposite transverse directions and the longitudinal axis lies in midway between the two lateral edges); and 
the flexible supply conduit is fluidly coupled to the flexible first portion at a location that is closer to the longitudinal axis than the lateral edges (flexible supply conduit is coupled in between first and second end portion of the flexible first portion).

    PNG
    media_image4.png
    230
    351
    media_image4.png
    Greyscale

Regarding claim 24, modified Schmidt teaches (figures 1-2b) an invention as discussed above in claim 1, wherein the flexible supply conduit is fluidly coupled to the flexible first portion to form a T-shaped flexible vessel, with the flexible supply conduit parallel to the longitudinal axis, and the flexible first portion perpendicular to the longitudinal axis (the flexible supply conduit runs parallel to the longitudinal axis  and connects to the flexible first portion in between two lateral edges/first and second end portion of the flexible first portion forming a T-shape).
Response to Arguments
Applicant's arguments filed October 11th, 2021 have been fully considered.
Applicant’s argument regarding claims 1 and 15 is not persuasive and has been explained in rejection above. Also, teachings of Yatsko is being considered for the rejection and not the exact invention as Yatsko discusses.
Applicant’s argument regarding claim 16 is not persuasive. Yatsko teaches the flexible bladder/ tubular chamber within hinged links or elements 12 12’ and when pressuring fluid is introduced into the tubular chamber the hinged links or elements are actuated. As such, Yatsko teaches tubular chamber, which actuates hinged links or elements 12 12’, is within the hinged links or elements 12 12’ i.e. enclosed within the hinged links or elements 12 12’. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the split tube spring of at least a first layer and a second layer to enclose the flexible first portion. Doing so will actuate the split tube spring when the pressuring fluid is introduced into the flexible first portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/18/2021